DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In the description of Fig. 24 in paragraph [0077] of the as-filed specification, the reference numeral “32j” is used to refer to both a “tag” and a “product”. In looking to Fig. 24 and the description of related embodiments in paragraphs [0072]-[0081], the reference numeral “32j” appears to refer to the product, while the tag should be designated as “38j”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (JP 2002-104331, machine translation via EPO provided).
Regarding claim 11, Ono et al. teaches a battery package (5; article) comprising multiple unit packages (1) of batteries covered with a 2nd heat-shrinkable film (4; heat-shrinkable polymer sheet) ([0008], [0016], Figs. 1-7). The 2nd heat-shrinkable film is provided with holes (6; slits) between each of the unit packages so that the film can be easily torn at the holes to open the package ([0005]-[0006], [0009], Figs. 3-7). Ono et al. further teaches that a display label (7; tag) may be attached to the exterior surface of the 2nd heat-shrinkable film ([0011], Fig. 5).

    PNG
    media_image1.png
    280
    664
    media_image1.png
    Greyscale

Figs. 6 and 7 of Ono et al. (JP 2002-104331) annotated to show the holes (6; slits) in the 2nd heat-shrinkable film which surround a central area of the film. 

Regarding claim 15, Ono et al. teaches all of the limitations of claim 11 above. As noted above, Ono et al. teaches that a display label (7; tag) may be attached to the exterior surface of the 2nd heat-shrinkable film ([0011], Fig. 5). Therefore, the portion of the surface of the 2nd heat-shrinkable film to which the label is attached corresponds to the claimed overlap zone.

Claims 11, 13, 15, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tembl et al. (EP 2,664,557).
Regarding claim 11, Tembl et al. teaches a shrink sleeve (9; article) comprising a piece (23; heat-shrinkable polymer film) of heat-shrinkable sheet material having a central area and lines of perforations (17; plurality of slits) disposed through the sheet material ([0024]-[0025], see annotated Fig. 3 below). As illustrated in annotated Fig. 3 below, the two lines of perforations are oriented to partially surround the central area. The article further comprises labels (31; tag) adhered to an end portion (29) of the heat-shrinkable sheet material via a pressure-sensitive adhesive ([0026], Figs. 2, 4-7).

    PNG
    media_image2.png
    339
    776
    media_image2.png
    Greyscale

Fig. 3 of Tembl et al. annotated to show the lines of perforations (17; slits) in the heat-shrinkable sheet material (23) which surround a central area of the sheet material.

Regarding claims 13 and 19, Tembl et al. teaches all of the limitations of claim 11 above and further teaches that a cut (21; neck) is provided at each axial end edge (19) of the piece (23) of heat-shrinkable sheet material ([0024], Fig. 3). When the line of perforations (17) located near the first end portion (25) of the heat-shrinkable sheet material and the central area located between the two lines of perforations (17) are taken to correspond to the claimed product attachment portion of the article, the cut (21; neck) located near the second end portion (29) of the sheet material is disposed between the product attachment portion and the labels (31; tag) ([0024], Figs. 3-4). Tembl et al. teaches that the cut (21; neck) is formed as part of the piece (23; sheet) of heat-shrinkable sheet material [0024].
Regarding claim 15, Tembl et al. teaches all of the limitations of claim 11 above. As noted above, Tembl et al. teaches that the shrink sleeve (9; article) comprises labels (31; tag) adhered to an end portion (29) of the piece (23; heat-shrinkable polymer sheet) of heat-shrinkable sheet material via a pressure-sensitive adhesive ([0026], Figs. 2, 4-7). Therefore, the region where a label (31) is adhered to the sheet material (23) corresponds to the claimed overlap zone.
Regarding claim 20, Tembl et al. teaches all of the limitations of claim 11 above and further teaches that the labels (31; tag) carry imprints (33; indicia) for decoration and/or information ([0011], [0027]).
Regarding claim 21, Tembl et al. teaches all of the limitations of claim 11 above and further teaches that the piece (23; heat-shrinkable polymer sheet) of heat-shrinkable sheet material can be biaxially oriented so that the material can shrink in two directions perpendicular to each other [0030].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (JP 2002-104331, machine translation via EPO provided) as applied to claim 11 above, and further in view of Kumakura et al. (JP 2002-240853, machine translation via EPO provided).
Regarding claim 20, Ono et al. teaches all of the limitations of claim 11 above, including that a display label (7; tag) is bonded to the 2nd heat-shrinkable film (4; heat-shrinkable polymer sheet). Ono et al. differs from the claimed invention in that the reference does not expressly teach that the tag comprises indicia disposed thereon.
However, in the analogous art of heat-shrinkable packaging, Kumakura et al. teaches that a battery package including a plurality of batteries and a label is known in the art, wherein the label displays information such as an expiration date, a manufacturer, a product number, and a design [0002]. Therefore, it would have been obvious to one of ordinary skill in the art to modify the article of Ono et al. by including indicia on the tag, as taught by Kumakura et al., for the benefit of displaying information pertinent to the product, such as an expiration date, a manufacturer, a product number, or a design.


Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tembl et al. (EP 2,664,557) as applied to claims 15 and 21 above.
Regarding claim 16, Tembl et al. teaches all of the limitations of claim 15 above but does not expressly teach that the overlap zone does not include an entirety of the tag. However, Tembl et al. further teaches that the labels (31; tag) carry imprints (33) for decoration and/or information ([0011], [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shrink sleeve of Tembl et al. by forming the labels at any desired size relative to the size of the overlap zone, such as wherein the labels are larger than the overlap zone so that the overlap zone does not include an entirety of the labels, in order to increase the available area on the labels for containing more information and designs.
Regarding claim 22, Tembl et al. teaches all of the limitations of claim 21 above. Although Tembl et al. teaches that the heat-shrinkable sheet material is biaxially oriented so that the material can shrink in two perpendicular directions ([0030]), the reference does not expressly teach a specific shrinkage amount in each of the two directions.
It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate shrinkability for the heat-shrinkable sheet material, such as a shrinkability of about 50% in each direction, based on the specific dimensions of the shrink sleeve and the neck to which the sleeve is to be applied. It is further noted that Tembl et al. teaches that suitable materials for the heat-shrinkable sheet material are for example OPS, PVC, or PET ([0029]), all of which are recognized by the instant specification as suitable materials for the shrink film of the instant invention (see [0058] of the as-filed specification).

Claims 11, 15-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2520765 Y2 (machine translation via IP.com provided, hereinafter “JP ‘765”) in view of Saito et al. (JP 2002-091309, machine translation via EPO provided).
Regarding claim 11, JP ‘765 teaches a label (article) for hanging on the neck of a bottle, comprising a heat-shrinkable film (1; heat-shrinkable polymer sheet) having a hole (2; central area) formed through the film for inserting the neck of a bottle therethrough, and further comprising an auxiliary sheet material (3; tag) adhered to the surface of the heat-shrinkable film (1) (p. 2, paragraph 9; p. 4; paragraphs 4-5; Figs. 1, 5-9).

    PNG
    media_image3.png
    409
    886
    media_image3.png
    Greyscale

Figs. 6 and 7 of JP 2520765 showing a label for hanging on the neck (9) of a bottle (6), comprising a heat-shrinkable film (1), a hole (2), and a label (4a) formed of an auxiliary sheet material (3) which partially overlaps the heat-shrinkable film.

Although JP ‘765 teaches that a goal of the invention is to reliably attach and maintain the label on the neck of a bottle to prevent the label from easily falling off of the container (p. 2, paragraphs 3-7), the reference does not expressly teach that a plurality of slits is disposed through the heat-shrinkable polymer sheet.
However, in the analogous art of labels to be attached to the neck portion of a bottle, Saito et al. teaches a neck-mounted label (50) comprising a mounting hole (52; central area) and a large number of slits (53) extending in the radial direction and formed along the peripheral edge of the mounting hole ([0003], Fig. 8). Saito et al. teaches that the mounting hole has a diameter slightly smaller than the largest diameter portion (e.g. a flange) of the neck portion (N) of the bottle container (P) so that the hole is expanded by the slits to pass through the large diameter portion and then becomes locked below the flange ([0003]-[0004], Fig. 8). Saito et al. teaches that such a configuration wherein the mounting hole has a small diameter and is surrounded with slits is effective at preventing the neck-mounted label from falling off from the bottle container [0004].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the neck-hanging label of JP ‘765 by providing a plurality of slits partially surrounding the central area, as taught by Saito et al., for the benefit of preventing the label from falling off of the neck of a bottle, consistent with the objective of JP ‘765.
Regarding claims 15 and 16, JP ‘765 in view of Saito et al. teaches all of the limitations of claim 11 above, and JP ‘765 further teaches that the overlap zone at which the auxiliary sheet material and the heat-shrinkable film are bonded is not necessarily a large area and does not include an entirety of the auxiliary sheet material (p. 4; paragraphs 4-5; Figs. 6-7).
Regarding claim 17, JP ‘765 in view of Saito et al. teaches all of the limitations of claim 11 above, and JP ‘765 further teaches that the hole (2) of the heat-shrinkable film (1) is an aperture located within the central area of the film, through which the label can be hung on the neck of a bottle (p. 2, paragraph 9; Figs. 1, 5-9).
Regarding claim 20, JP ‘765 in view of Saito et al. teaches all of the limitations of claim 11 above and, and JP ‘765 further teaches that the surface of the auxiliary sheet material (3; tag) is provided with appropriate print indication (indicia) such as a product name (p. 3, paragraph 6; Figs. 1, 5, 7).
Regarding claims 21 and 22, JP ‘765 in view of Saito et al. teaches all of the limitations of claim 11 above but does not expressly teach that the sheet comprises a biaxial shrinkable material. However, JP ‘765 further teaches that the hole (2) has a large diameter (D) so that the label can be easily mounted to the bottle, wherein shrinkage of the heat-shrinkable film (1; heat-shrinkable polymer sheet) reduces the diameter of the hole so that the label is brought into close contact with the neck of the bottle (p. 3, paragraphs 2, 9, 11-12; p. 4, paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the neck-hanging label of JP ‘765 in view of Saito et al. by using a biaxial heat shrinkable material having an appropriate shrinkability, such as a shrinkability of about 50% in each of two orthogonal directions, in order to enable sufficient reduction in the dimensions of the hole in the heat-shrinkable film to firmly secure the label onto the neck of the bottle.
Claims 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2520765 Y2 (machine translation via IP.com provided, hereinafter “JP ‘765”) in view of Saito et al. (JP 2002-091309, machine translation via EPO provided) as applied to claim 11 above, and further in view of Jouin et al. (US 2014/0326727).
Regarding claims 13, 14, and 19, JP ‘765 in view of Saito et al. teaches all of the limitations of claim 11 above. As noted above, JP ‘765 teaches a hole (2; central area) used to attach the label to the neck (9) of a bottle (6), and Saito et al. teaches forming slits (53) around the mounting hole, such that the hole and the plurality of slits together correspond to the claimed product attachment portion. Although JP ‘765 further teaches that conventional labels have the disadvantage that a large gap (S) is generated between the label and the outer surface of a bottle, such the protruding portion of the label makes it easy to accidentally remove the label (p. 2, paragraph 4; Fig. 12), the combination of references does not expressly teach that the article further includes a neck disposed between the product attachment portion and the tag.
However, in the analogous art of labels for attachment to bottles, Jouin et al. teaches a plastic bottle (1) having a cover member (C; article) comprising a closing element (C1; product attachment portion) and a label element (C2; tag), wherein the closing element is positioned over the neck (4) of the bottle while the label element comprises a label portion (L) which extends above the upper portion (3c) of the bottle (Abstract, [0067], [0072], Figs. 1-5). Jouin et al. teaches that the label element is provided with notches (N1, N2), wherein a junction portion (J; neck) is arranged between the notches in order to increase visibility of the information displayed by the label portion ([0084], Figs. 3-5). Jouin et al. teaches that the junction portion can allow for the label portion to be inclined so as to be readable from a lateral position, such as by pasting the free end (12) of the label portion (L) to the upper part (3c) of the bottle ([0020], [0084]-[0088], Figs. 3-5).
Given that JP ‘765 recognizes the problems associated with labels for necks of bottles protruding too far from the surface of the bottle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the label of JP ‘765 in view of Saito et al. by providing a neck between the product attachment portion and the tag, as taught by Jouin et al., for the benefit of increasing the visibility of information displayed on the tag by changing the angle at which the tag hangs or by enabling the free end of the tag to be pasted onto the bottle. It would have been obvious to one of ordinary skill in the art to form the neck as part of either the sheet or the tag, as doing so would be an obvious change of the dimensions of either the heat-shrinkable film (1; heat-shrinkable polymer sheet) or the auxiliary sheet material (3; tag) in order to achieve the above improvements in visibility and/or securement of the tag.

Claims 11, 12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2001-199489, machine translation via EPO provided) in view of Christman et al. (US 2020/0002042).
Regarding claims 11 and 20, Honda teaches a heat-shrunk bundle of wound electrical wire (article) in which an outer surface of the bundled wire (1) is covered with a shrink film (2; heat-shrinkable polymer sheet) having several breaking portions (3, 5; plurality of slits) for exposing the wire ([0007], [0020], [0029], Figs. 1-6).

    PNG
    media_image4.png
    384
    400
    media_image4.png
    Greyscale

Fig. 4 in Honda (JP 2001-199489) annotated to show the central area of the shrink film (2), wherein a plurality of breaking portions (3, 5) are formed in the shrink film surrounding the central area.

Honda teaches that the outer surface of the bundled wire except for the inner peripheral surface is covered with a shrink film in a toroidal shape ([0019], [0028], [0035], Figs. 1-6), such that the hole in the middle of the toroidal shape corresponds to the claimed central area of the heat-shrinkable polymer sheet. Honda teaches that the breaking portions are portions that can be easily broken, such as a perforation, a score line, or the like, and further illustrates that the breaking portions are oriented to at least partially surround the central area ([0017], Figs. 1-5).
Although Honda teaches that the shrink film is used for packaging the bundle of wound wire to protect the product from dirt and dust during transportation and storage ([0002], [0019]), the reference does not expressly teach that a tag is bonded to the heat-shrinkable polymer sheet.
However, in the analogous art of heat-shrinkable packaging, Christman et al. teaches a system for identification of heat-shrunk packaging involving applying a label to the heat-shrinkable package after sealing an object therein, wherein the label contains information identifying the object and/or the heat-shrunk package (Abstract, [0002], [0004]-[0005]). Christman et al. teaches that the identifying information (indicia) included on the label can include human-readable information and/or a computer-readable code identifying the object, a serial number of the object, shipping information for the package, or any other pertinent information [0039]. Christman et al. further teaches that the label (82, 88; tag) can be coupled to the heat-shrinkable package by adhering an adhesive surface of the label to the heat-shrinkable film (30; heat-shrinkable polymer sheet) ([0006], [0039], [0046], Figs. 2A-2B, 5A-5B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat-shrunk bundle of wound electrical wire of Honda by bonding a tag comprising indicia to the heat-shrinkable polymer sheet, as taught by Christman et al., for the benefit of providing information on the heat-shrunk packaging which can be used to identify the product and/or to display information relating to transportation of the package.
Regarding claims 12, 17, and 18, Honda in view of Christman et al. teaches all of the limitations of claim 11 above. As illustrated in annotated Fig. 4 above, Honda teaches that the shrink film covering the bundle of wire is formed in a toroidal shape, wherein the hole (aperture) in the film formed at the central area is circular [0028]. Honda further teaches that the breaking portions (5; slits) are provided concentrically with the center point of the bundled wire and illustrates the breaking portions (5) as being concentric with the circular central area and the hole ([0030], Fig. 4).
Regarding claims 15 and 16, Honda in view of Christman et al. teaches all of the limitations of claim 11 above, and while Honda does not expressly teach a tag bonded to the sheet, Christman et al. teaches that the label adhered to the heat-shrinkable film can be a partially-adhesive label (88; tag) wherein the percentage of the side of the label with exposed adhesive is 90% or less ([0046], Figs. 5A-5B, 6A-6D). Christman et al. teaches that when the heat-shrinkable package moves through the heat shrink system, the partially-adhesive label undergoes shrinkage only in the area (overlap zone) where the adhesive is adhered to the heat-shrink film, while the portion of the partially-adhesive label that is not adhered to the film remains substantially undeformed [0048]. This permits the identifying information contained on the unadhered portion of the label to maintain legibility even after the package undergoes heat shrinkage [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Honda in view of Christman et al. by specifying that the tag is bonded to the heat-shrinkable sheet at an overlap zone that does not include the entirety of the tag, as taught by Christman et al., for the benefit of ensuring legibility of the identifying information provided on an unadhered portion of the tag located outside of the overlap zone.


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (JP 2001-199489, machine translation via EPO provided) in view of Christman et al. (US 2020/0002042) as applied to claim 11 above, and further in view of Kasahara (JP 2002-249112, machine translation via EPO provided).
Regarding claim 21, Honda in view of Christman et al. teaches all of the limitations of claim 11 above. Although Honda teaches that the shrink film (2; heat-shrinkable polymer sheet) is made of plastic such as polyethylene, polypropylene, or polyethylene terephthalate ([0020]), the combination of references does not expressly teach that the sheet comprises a biaxial shrinkable material.
However, in the analogous art of heat-shrinkable packaging, Kasahara teaches a heat-shrinkable film packaging method for a bundle of wound electrical wire [0001]. Kasahara teaches that conventional heat-shrinkable film-packaged bundle-wound electrical wire uses uniaxially stretched film that thermally contracts only in the outer circumferential direction of the wire bundle but suffers from the problem that it is not easy to unwrap the heat-shrinkable film to unwind the wire from the bundle ([0005], [0007]-[0008]).
Kasahara teaches that biaxially stretched heat-shrinkable film that contracts in both the outer circumferential direction and the width direction is preferable because the film is capable of preventing dust and other contaminants from adhering to the electric wire bundle while ensuring that the wire can be easily accessed at the time of use ([0010]-[0012]). Similar to Honda, Kasahara teaches that the material of the biaxially stretched heat-shrinkable film is a polymer such as polyethylene terephthalate, polyethylene, or polypropylene [0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Honda in view of Christman et al. by selecting a biaxial shrinkable material for the material of the heat-shrinkable polymer sheet, as taught by Kasahara, for the benefit of securing the desired shrinkage performance to protect the bundled wire from outside contaminants while also ensuring that the wire can be easily accessed at the time of use.
Regarding claim 22, Honda in view of Christman and Kasahara teaches all of the limitations of claim 21 above. Although Kasahara teaches that the heat-shrinkable sheet material is biaxially oriented so that the contents of the package can be protected while enabling easy access to the contents at the time of use ([0010]), the combination of references does not expressly teach a specific shrinkage amount of the biaxial shrinkable material in each of two orthogonal directions.
It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate shrinkability for the heat-shrinkable sheet material, such as a shrinkability of about 50% in each direction, based on the specific dimensions of the heat-shrinkable film and the bundle of wire to which the film is applied.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimura et al. (JP 2008-209571) teaches a neck-mounted label (10) comprising a printing layer (11), an adhesive layer (12), and a shrink film layer (13), wherein the shrink film thermally contracts and forms a shape that attaches to the neck of a bottle ([0010], [0013], Figs. 1-3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785